          Case 1:20-cv-05306-JPO Document 6 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAYDE ASSET TRADING LLC,
                      Plaintiff,
                                                                    20-CV-5306 (JPO)
                     -v-
                                                                         ORDER
 DIAMON HEAD 8 (IRELAND) DAC,
                      Defendant.


J. PAUL OETKEN, District Judge:

       Plaintiff in this case filed their cases under seal by filing redacted copies of the complaint,

declaration, and memorandum in support. (Dkt. No. 3.) Plaintiff is hereby instructed to use the

ECF sealed-filing functionality to re-file all three documents on ECF without redaction on or

before August 4, 2020.

       SO ORDERED.

Dated: July 21, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge




                                                 1
